Citation Nr: 1041736	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  09-17 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for abdominal growths, to 
include as a result of exposure to herbicides. 

2.  Entitlement to service connection for nasal and throat 
polyps, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities, to include as a result of 
exposure to herbicides.

4.  Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, to include as a result of 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 
1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2010, the Veteran and his wife presented testimony at a 
Travel Board hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing is associated with the 
Veteran's claims file. 


FINDINGS OF FACT

1.  Abdominal growths and nasal and throat polyps are not among 
the disabilities recognized by VA as etiologically related to 
herbicide exposure, and the competent medical evidence does not 
demonstrate a causal relationship between such disorders and the 
Veteran's active service, to include any herbicide exposure 
therein.

2.  Peripheral neuropathy of the bilateral upper and lower 
extremities is first shown many years after the Veteran's 
separation from service, and is not shown to be related to 
events, disease, or injury during military service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for abdominal growths, to 
include as a result of exposure to herbicides, have not been met.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.313 (2010). 

2.  The criteria for service connection for nasal and throat 
polyps, to include as a result of exposure to herbicides, have 
not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.313 (2010). 

3.  The criteria for service connection for peripheral neuropathy 
of the bilateral upper extremities, to include as a result of 
exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 
1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2010). 

4.  The criteria for service connection for peripheral neuropathy 
of the bilateral lower extremities, to include as a result of 
exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 
1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Notice should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of the 
Case, when issued following a notice letter, satisfies the due 
process and notification requirements for an adjudicative 
decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). 

In this case, the RO provided notice to the Veteran in a December 
2007 letter that explained what information and evidence was 
needed to substantiate a claim for service connection as well as 
what information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  The 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The March 2008 RO rating decision reflects the initial 
adjudication of the claim followed the issuance of the December 
2007 letter.  Accordingly, no further development is required 
with respect to the duty to notify.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
Veteran's claim.  The RO has either obtained, or made sufficient 
efforts to obtain, records corresponding to all treatment 
described by the Veteran.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, and the Veteran's December 2007 and August 2009 VA 
examinations.  Also of record and considered in connection with 
the appeal are the various written statements provided by the 
Veteran and by his representative and his hearing testimony.  The 
Board finds that no additional RO action to further develop the 
record on the claim is required here.  Overall, there is no 
evidence of any VA error in notifying or assisting the Veteran 
that reasonably affects the fairness of this adjudication. 

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Veteran is entitled to a presumption of service connection if 
he is diagnosed with certain enumerated diseases associated with 
exposure to certain herbicide agents.  See 38 C.F.R. §§ 3.307, 
3.309; 38 U.S.C.A. § 1116.  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.

Acute and subacute peripheral neuropathy shall be service 
connected if the veteran was exposed to an herbicide agent during 
active service, even though there is no record of such disease 
during service, if the disease becomes manifest to a degree of 10 
percent or more within a year after the last date on which the 
veteran was exposed to an herbicide agent during active military, 
naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).

VA has determined based on a National Academy of Science report 
issued in June 2007, that there is no positive association 
between exposure to herbicides and any other condition for which 
the Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 72 Fed. Reg. 
32395-32407 (June 12, 2007).

Notwithstanding the presumption, a claimant can establish service 
connection for disability due to Agent Orange exposure with proof 
of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply.  Gilbert; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).




      (CONTINUED ON NEXT PAGE)
Background and Analysis

I.  Service connection for abdominal growths

Factual Background

A January 1967 service treatment record noted that the Veteran 
presented with complaints of pain in his abdomen.  His December 
1968 separation examination was normal.

A March 1979 private treatment note reflected a diagnosis of 
acute pancreatitis.  

An April 2004 CT scan revealed abdominal pain with persistence of 
pancreatitis and retroperitoneal fluid collection.  The 
possibility of an abscess was considered.

A November 2005 letter from a private doctor noted that in April 
2004 the Veteran presented with intraabdominal retroperitoneal 
abscesses.  He had resolution of the symptoms with his last 
office visit of June 2004.  The doctor noted that the etiology of 
the intraabdominal retroperitoneal abscesses was unknown but that 
it was possibly related to an episode of pancreatitis.

The Veteran underwent a VA examination in December 2007.  The 
examiner noted that the Veteran was diagnosed with pancreatitis 
in January 2004.  

The Veteran underwent a VA examination in August 2009.  The 
Veteran reported having multiple accesses in his abdomen in 2004.  
The examiner indicated that the etiology of his intraabdominal 
retroperitoneal abscesses was unknown.  It was felt to be 
possibly related to an episode of pancreatitis which he had 
developed.  There was no documentation of any stomach growths in 
any of the Veteran's available medical records.  The diagnosis 
was status post exploratory surgery for multiple abscesses 
secondary to pancreatitis.  There were no stomach growths per the 
current examination.  The examiner concluded that the Veteran's 
multiple abscesses in the abdomen were not likely related to 
herbicide exposure during active service.

Analysis

The record here reflects that the Veteran served in the Republic 
of Vietnam.  Thus, the Veteran is presumed to have been exposed 
to herbicides, to include Agent Orange.  See 38 C.F.R. § 
3.307(a)(6)(iii).  However, abdominal growths are not among the 
disabilities recognized by VA as associated with herbicide 
exposure.  See 38 C.F.R. § 3.309(e).  Hence, presumptive service 
connection for abdominal growths based on the Veteran's presumed 
herbicide exposure is not warranted.

However, the regulations governing presumptive service connection 
for Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  See 
Combee, 34 F.3d 1039.  Accordingly, the Board will proceed to 
evaluate the Veteran's claim under the provisions governing 
direct service connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303.

Here, however, the record simply does not establish that there 
exists a medical relationship between the Veteran's any current 
abdominal growths and service, to include any presumed herbicide 
exposure therein.

While the Veteran reported abdominal pain in January 1967, his 
service treatment records are unremarkable for any complaints, 
findings, or diagnoses of, or pertaining to abdominal growths.  

The Board notes, initially, that evidence of current disability 
is a fundamental requirement for a grant of service connection.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing 
Gilpin v. West, 155 F.3d 1353 (F.3d 1998); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997)).  In McClain, the United States 
Court of Appeals for Veterans Claims (Court) held that the 
requirement of the existence of a current disability is satisfied 
when a veteran has a disability at the time he files his claim 
for service connection or during the pendency of that claim, even 
if the disability resolves prior to adjudication of the claim.  
Id. at 321.

There is some question as to whether the Veteran has a current 
diagnosis of an abdominal growth disability as the August 2007 VA 
examiner noted that there were no stomach growths per the current 
examination.  Indeed, the Veteran is competent to report 
observable symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, even if affording the Veteran the benefit of 
the doubt with respect to whether a current disability has been 
established, the claim must still fail, as there is no competent 
opinion establishing a medical nexus between any diagnosed 
abdominal growth disability and service, to include exposure to 
herbicides.  

In fact, the only medical opinion addressing the etiology of the 
abdominal growth disability weighs against the claim.  As 
indicated above, the August 2009 VA examiner opined that the 
Veteran's multiple abscesses in the abdomen were not likely 
related to herbicide exposure during active service.  

The Board notes in that regard that the Veteran's service 
treatment records were negative for any complaints, treatment, or 
diagnoses of any abdominal growth disorders.  He was not 
diagnosed with an abdominal growth disability until 2004, many 
years after service.  This is strong evidence against a finding 
of any continuity of symptomatology and against his claim for 
service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

In sum, for the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the Veteran's 
claims of entitlement to service connection for abdominal 
growths, to include as a result of exposure to herbicides.
  
II.  Service connection for nasal and throat polyps

Factual Background

The Veteran's May 1966 entrance examination noted that the 
Veteran had nose polyps excised.  His December 1968 separation 
examination was normal.

The Veteran underwent a VA examination in December 2007.  The 
examiner noted that nasal polyps were present.

The Veteran underwent a VA examination in August 2009.  The 
Veteran reported that he was diagnosed as having bilateral nasal 
polyps in 1970 which required surgeries and the excisions of 
nasal polyps.  The examiner noted that there were no medical 
records available pertaining to nasal polyps and surgeries in the 
claims file.  The Veteran also reported that there have been no 
further recurrences of nasal polyps since then.  The diagnosis 
was status post excision of bilateral nasal polyps in the late 
1970's.  There no nasal polyps on the current examination.  The 
examiner concluded that the Veteran's bilateral nasal polyps were 
not likely related to herbicide exposure during active service.

Analysis

Nasal and throat polyps are not classified as one of the 
enumerated diseases associated with Agent Orange exposure under 
38 C.F.R. § 3.309(e).  Consequently, presumptive service 
connection does not apply.

Accordingly, the Board will proceed to evaluate the Veteran's 
claim under the provisions governing direct service connection, 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  Combee, 34 F.3d 1039.

Here, however, the record simply does not establish that there 
exists a medical relationship between the Veteran's any current 
nasal and throat polyps and service, to include any presumed 
herbicide exposure therein.

While the Veteran's entrance examination noted excision of nasal 
polyps, his service treatment records are unremarkable for any 
complaints, findings, or diagnoses of, or pertaining to nasal and 
throat polyps.  

There is also some question as to whether the Veteran has a 
current diagnosis of a nasal and throat polyps disability as the 
December 2009 VA examiner noted that there were no nasal polyps 
per the current examination.  However, even if affording the 
Veteran the benefit of the doubt with respect to whether a 
current disability has been established, the claim must still 
fail, as there is no competent opinion establishing a medical 
nexus between any diagnosed nasal and throat polyps disability 
and service, to include exposure to herbicides.  

In fact, the only medical opinion addressing the etiology of the 
nasal polyps disability weighs against the claim.  As indicated 
above, the August 2009 VA examiner opined that the Veteran's 
nasal polyps were not likely related to herbicide exposure during 
active service.  

In sum, for the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the Veteran's 
claims of entitlement to service connection for nasal and throat 
polyps, to include as a result of exposure to herbicides.


III.  Service connection for peripheral neuropathy of the 
bilateral upper and lower extremities

As the Veteran's claims for service connection for peripheral 
neuropathy of the bilateral upper extremities and peripheral 
neuropathy of the bilateral lower extremities have an identical 
factual background and analysis, they will be addressed together.

Factual Background

Service treatment records do not reveal any findings, diagnosis, 
or treatment of the claimed peripheral neuropathy during active 
service.

An April 2005 private treatment note demonstrated a diagnosis of 
polyneuropathy.

A November 2005 private treatment record indicated that the 
Veteran was unable to work due to his diagnosis of lower 
extremity neuropathy.

The Veteran underwent a VA examination in December 2007.  The 
Veteran reported that he began to have numbness and pain in the 
bottom of his feet in May 2004.  He also reported dropping things 
in his hands around the same time.  The diagnosis was mild 
bilateral upper extremity peripheral neuropathy and moderate 
bilateral lower extremity peripheral neuropathy.

A September 2008 letter from a private physician noted that the 
Veteran was currently under his care for neuropathy and hepatitis 
C.  The physician indicated that he was unable to exclude 
exposure to Agent Orange as a cause for this disorder.

The Veteran underwent a VA examination in August 2009.  The 
Veteran reported experiencing numbness and weakness in both legs 
and both hands after discharge from a private hospital in the 
summer of 2004.  The diagnosis was mild peripheral neuritis of 
both hands and mild to moderate peripheral neuritis involving 
both feet and distal parts of both lower legs.  The examiner 
opined that the Veteran's current peripheral neuritis was not 
likely related to service and herbicide exposure during active 
service.  The examiner noted that the Veteran did not have 
peripheral neuritis immediately after he came out of the service 
and there was no medical documentation of peripheral neuritis 
during service.  The examiner noted that the Veteran was 
diagnosed with peripheral neuritis in 2004.  

Analysis

The Veteran asserts that he suffers from peripheral neuropathy as 
a result of his hepatitis C and his in-service herbicide 
exposure. 

Exposure to Agent Orange is conceded in this case, as service 
personnel records show that the Veteran did serve in the Republic 
of Vietnam during active service.

As an initial matter, peripheral neuropathy is classified as one 
of the enumerated diseases associated with Agent Orange exposure 
under 38 C.F.R. § 3.309(e).  However, objective medical findings 
of record do not indicate that the Veteran suffered from acute 
and subacute peripheral neuropathy within a year after separation 
from service.  However, the regulations governing presumptive 
service connection for Agent Orange do not preclude a veteran 
from establishing service connection with proof of actual direct 
causation.  See Combee, supra.  Accordingly, the Board will 
proceed to evaluate the Veteran's claims under the provisions 
governing direct service connection, 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303.

As noted above, service treatment records do not reveal any 
findings, diagnosis, or treatment of the claimed peripheral 
neuropathy disability during active service.  Objective medical 
findings of this disability are first shown many years after 
separation from active service and cannot be presumed to have 
been incurred during service.

In addition, competent and persuasive medical evidence of record 
does not demonstrate that the Veteran's claimed peripheral 
neuropathy disability diagnosed post-service are linked to his 
period of active military service, including Agent Orange 
exposure during service in the Republic of Vietnam.

The Board finds the most probative evidence of record to be the 
medical opinion rendered by the August 2009 VA examiner.  The 
examiner provided a detailed medical opinion after reviewing the 
Veteran's claims file that the Veteran's claimed peripheral 
neuropathy disability was not the result of military service, 
including herbicide exposure.

While in his September 2008 letter a private physician indicated 
that he was unable to exclude exposure to Agent Orange as a cause 
for the Veteran's peripheral neuropathy, the physician did not 
expressly attribute the Veteran's peripheral neuropathy to 
herbicides, but instead merely indicated he could not rule 
herbicides out as a cause.  The fact that this opinion is 
relatively speculative in nature limits its probative value.  An 
examiner's opinion that a current disorder "could be" related to, 
or that there "may be" some relationship with, symptomatology in 
service makes the opinion of the examiner too speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion 
expressed in terms of "may" also implies "may or may not" and is 
too speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement 
framed in terms such as "could have been" is not probative). 

Under these circumstances, the Board concludes that the August 
2009 VA physician findings constitute the most probative 
(persuasive) evidence on the question of whether the Veteran's 
claimed disabilities were incurred as a result of events during 
active service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the credibility 
and weight to be given the evidence.") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and weight 
to be attached to medical opinions are within the province of the 
Board).

All Disabilities

The Board notes that at his May 2010 hearing, the Veteran 
testified that he was exposed to hepatitis while in Vietnam which 
caused his claimed abdominal growths, nasal and throat polyps and 
peripheral neuropathy.  However, as the Veteran has not yet been 
granted service connection for hepatitis, service connection is 
not warranted on the basis that these claimed disabilities are 
secondary to hepatitis.  Consequently, entitlement to service 
connection for the Veteran's claimed abdominal growths, nasal and 
throat polyps and peripheral neuropathy disabilities also cannot 
yet be established on a secondary basis. 

Moreover, to the extent that the holding in Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to 
enable a lay person to speak as to etiology in some limited 
circumstances in which nexus is obvious merely through lay 
observation, such as a fall leading to a broken leg,  the 
question of causation here involves a more complex relationship 
that the Veteran is not competent to address.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when a layperson is competent to identify the medical condition, 
or reporting a contemporaneous medical diagnosis, or the lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional); Buchanan v. Nicholson, 451 
F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence 
that must be considered and competent lay evidence can be 
sufficient in and of itself).  The Veteran is not competent to 
provide the medical nexus, and a medical professional has not 
related his claimed abdominal growths, nasal and throat polyps 
and peripheral neuropathy to his service, to include exposure to 
herbicides.  Thus, the Veteran's lay assertions are not competent 
or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In sum, the evidence does not support a finding that the 
Veteran's claimed abdominal growths, nasal and throat polyps and 
peripheral neuropathy is related to service, to include herbicide 
exposure.  As the preponderance of the evidence is against the 
Veteran's claims for service connection, the "benefit of the 
doubt" rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 54. 


ORDER

Service connection for abdominal growths is denied. 

Service connection for nasal and throat polyps is denied.

Service connection for peripheral neuropathy of the bilateral 
upper extremities is denied.

Service connection for peripheral neuropathy of the bilateral 
lower extremities is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


